DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group (I), drawn to compounds of formula (I) and compositions thereof, embraced by claims 1-17 and 22. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected, with traverse, the following species:

    PNG
    media_image1.png
    234
    334
    media_image1.png
    Greyscale
. 
The Examiner has decided claims 1-6, 8, 15, 16 and 22 read on said species. The elected species was not found during the search. Thus, the search was expanded.

In summary, claims 1-17 and 22 are pending and claims 1-6, 8, 15, 16 and 22 are under examination. Claims 7, 9-14 and 17 are withdrawn based on the species election. 
Claim Objections
The objection of claims 3-5 is withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 6, 8, 15, 16 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Stanetty et al. (Bioorganic & Medicinal Chemistry, 2010, vol. 18, pp. 7522-7541) is withdrawn.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Wilckens et al. (US 20100087413).
The reference teaches the following compound of formula (I):

    PNG
    media_image2.png
    259
    441
    media_image2.png
    Greyscale
 , 
. 

Claim(s) 1-6 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (Biotechnology Letters, 2001, 23(19), pp. 1619-1624).
The reference teaches the following compound of formula (I):

    PNG
    media_image3.png
    311
    409
    media_image3.png
    Greyscale
 , see page 1621, Formula 13. The compound taught on page 41, claim 45. Therefore, said claims are anticipated by Yoshida et al. 

Claim(s) 1, 2, 8, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Rao et al. (US 5624909).
The reference teaches the following compound of formula (I):

    PNG
    media_image4.png
    307
    455
    media_image4.png
    Greyscale
 , 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624